1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
         PATRICK K. G.,1                         Case No. SA CV 18-01156-RAO
12
                           Plaintiff,
13
              v.                                 JUDGMENT
14
         ANDREW M. SAUL, Commissioner
15       of Social Security,
16                         Defendant.
17
18
19           In accordance with the Memorandum Opinion and Order filed concurrently

20   herewith,

21           IT IS ORDERED AND ADJUDGED that the decision of the Commissioner

22   of Social Security is AFFIRMED.

23
24   DATED:        June 26, 2019
                                           ROZELLA A. OLIVER
25                                         UNITED STATES MAGISTRATE JUDGE
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
